Eccleston, J.,
delivered the opinion of this court.
This appeal is taken from the Superior Court of Baltimore City in tire case of an attachment on warrant issued at the instance of Gerard Gover and others, trading as Josiah Lee & Co., against John H. Barnes, as an absconding debtor. *
The defendant filed a petition, under oath, alleging that at the time of issuing die attachment, he had never run away and lied from justice, and removed from his place of abode to defraud his creditors; alleging, also, that when the affidavit was made for the attachment, and when the attachment issued, he was in the city of Baltimore, and attending to his lawful business in the most public mariner, and in the most public places, was seen by and conversed with many citizens -of Baltimore, had, during business hours, passed several times into the banking-house of the plaintiffs, and the office of the sheriff of Baltimore city. Which petition prays that the attachment may be quashed.
Afterwards the counsel for the defendant filed a motion to quash the attachment, assigning reasons why the motion should be granted.
Again, by leave of the court, the counsel for the defendant filed additional reasons in support of the motion.
The first, as well as the additional reasons, allege that, at *578the time- of issuing the attachment, the defendant was not an? absconding debtor.
The counsel for the plaintiffs resisted the motion to qu ash, upon the following grounds:
“1st. Because said defendant has not appeared in the said action against him.
“2nd. Because the matters of fact averred in said reasons, and said additional reasons, are proper for trial and decision by a jury, upon issues properly joined between the parties, and ought not to be tried by the court here, when the matters of fact so averred are not admitted, but, as in this case, are denied to be true.”
Whereupon the court decided that the reasons in support of the motion to quash, appeared to be sufficient in law to bar the issuing of the attachment.
After which, at the request of the plaintiffs’ counsel, the judge signed what is called in the record, a bill of exceptions, stating the above mentioned.proceedings, also stating that the defendant, being about to offer testimony to the court in support of his motion, and in proof of the reasons for the same, the plaintiffs, by their counsel, objected to the judge of the court deciding the motion, and especially the matters of fact stated in said reasons. The bill of exceptions likewise states that the court overruled the plaintiffs’ objection, and decided that the said motion should be heard and decided by the court, without issues joined, and without any jury trial, and required the plaintiffs to answer the said motion of the defendant. It is further stated: “And the plaintiffs, desiring to have the opportunity of reviewing this decision, respectfully asked the court to sign a memorandum of the decision in this behalf, which is accordingly done.”
Testimony in support of the motion to quash, and also against it, being then given, the court “quashed the attachment, on the ground that the defendant was a citizen of the Slate, and had not run away or fled from justice, or removed from his place of abode, with intent thereby to injure or defraud his creditors.” To which decision and judgment the plaintiffs excepted.
*579(Decided June 1st, 1860.)
’The testimony given on both sides, and the decision of the •court, are set forth in a bill of exceptions signed by the judge, ■at the request of the plaintiffs’ counsel.
That the court had authority to entertain the motion to •quash, to hear the evidence in relation thereto, and decide the motion, without the intervention of a jury, is so fully sustained by the case of Lambden vs. Bowie, 2 Md. Rep., 334, that we consider it unnecessary to enter into any -reasoning on the -subject.
We have examined the testimony, and do not perceive any error in the decision of the court thereon, in which it is held that the attachment should be quashed, on the ground that the defendant, Barnes, was, at the time of issuing the attachment, a citizen of this State, and not an absconding debtors'.

Judgment a(fwmed.